                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 21-cr-00054-VC-1
                  Plaintiff,
                                                    ORDER DENYING MOTION TO
           v.                                       SUPPRESS
  KATRINA MARAS,                                    Re: Dkt. No. 25
                  Defendant.



        The motion to suppress is denied. Maras has done nothing in her motion to create even an

inference that that any of her statements during the interrogation at the courthouse were coerced

or not properly mirandized. Nor has she done anything to create an inference that the officers did

anything improper before Maras arrived at the courthouse. Tomorrow’s hearing is converted to a

status conference, which the parties may stipulate to continue if they believe there is nothing to

discuss at this time.


        IT IS SO ORDERED.

Dated: June 21, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
